UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2330


In re:   DARIUSH JAHANIAN,

                Debtor,

------------------------------

CHARLES BARRETT HAVER; ELAINE HAVER;

                Plaintiffs – Appellants,

           v.

DARIUSH JAHANIAN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony John Trenga,
District Judge. (1:11-cv-00723-AJT-IDD; 1:08-bk-10030; 1:10-ap-
1165)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest P. Francis, ERNEST P. FRANCIS, LTD., Arlington, Virginia,
for Appellants.    James M. Stewart, Jr., George LeRoy Moran,
MORAN MONTFORT, PLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Barrett Haver and Elaine Haver appeal from the

district court’s order:    (1) affirming the magistrate judge’s

order striking their brief as untimely filed and because the

magistrate judge had not ruled on their motions for an extension

of time; and (2) dismissing their appeal from the bankruptcy

court’s determination that Dariush Jahanian’s liability to them

is dischargeable in his bankruptcy case.      The Havers’ appeal was

dismissed after they failed to timely file their appeal brief

and failed to file their motion for an extension of time prior

to the due date for the brief.       See Fed. R. Bankr. P. 8006.   We

have reviewed the record and the district court’s order and find

no reversible error and no abuse of discretion.         See Fed. R.

Bankr. P. 8001(a); In re SPR Corp., 45 F.3d 70, 74 (4th Cir.

1995); In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.

1992).   Accordingly, we affirm the district court’s order.        We

dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                            AFFIRMED




                                 2